Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-16 pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 3 is objected to because of the following informalities:  (a) Claim 3 appears to be an improper independent claim because it refers to another claim.  Claim 3 should be rewritten to include all of the limitations of claim 1 in order to be in proper independent form and to not refer back to another claim; (b) claim 3, last line, the phrase “a third transceiver” should be changed to “the third transceiver” for clarity.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form including all the limitations from the claim from which it depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 1, last line, reference to “a third transceiver” is indefinite, as neither a “first” and “second” transceiver has been recited and/or identified, thus far in the claim; (b) claims 2, 6, 9, 12 & 16 recite “and/or” in the claim, and as such, renders the claim indefinite as it is not readily apparent what the metes and bounds of the claim(s) is; (c) claim 1 (and similarly for claims 3, 7, 13), reference to “a third transceiver” is further vague as it is not readily apparent where or what encompasses this element, rendering the claim(s) further indefinite; (d) claim 9, reference to “storing payload data received by the first UWB system,” is misdescriptive and indefinite as it is not clear whether the aforementioned “payload data” is the same or different than the “payload data” recited in claim 8.  It is suggested to amend claim 9 to read as “storing the payload data received from the UWB transceiver of the different transportation vehicle in a memory of the first UWB system in a memory or loading payload data to be transmitted by the first UWB system from the memory,” or the like.  Claims 2-6, 8-16 inherit the indefiniteness as being dependent from a rejected claim(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 3, 7, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghabra et al (USP 9,911,259)(hereinafter “Ghabra”).  In so far as the claim is definite and understood, for claim 1, Ghabra discloses, as shown in at least FIGs. 1-4, a first UWB system 14 of a transportation vehicle 60 configured to perform transportation vehicle positioning based on transit time measurements, e.g., “ToF” (“time of flight”; col. 4, lines 19-45) for determining a position of a second UWB system, e.g., fob 12, and for payload data transmission with a third transceiver 18, i.e., data transmission is provided between vehicle 60/14 and transceiver 18 of fob 12 (data signals including position data between the base station/vehicle 14/60 and fob 12).
As per claim 3, Ghabra is considered to teach a transportation vehicle 60 (FIGs. 1-2) comprising: a keyless access system 14 for the electronically controlled locking and unlocking of at least one vehicle door of the transportation vehicle 60 (col. 1, lines 19-21); a first UWB system 14/22 wherein the first UWB system 22 further comprises at least one UWB transceiver 32a, to transmit and receive UWB pulses via at least one antenna (FIG. 1; col. 5, line 59-col. 6, line 3); and a control device, e.g., “RFA”, configured to control: the first UWB system 14/22 to carry out a positioning method based on transit time measurements for determining the position of the second UWB system, e.g., 12 (col. 6, line 47-col. 7, line 3), the access system to lock or unlock the at least one transportation vehicle door based on a result of the positioning (col. 7, lines 3-6), and the first UWB system 14/22 for payload data transmission with a third transceiver, e.g., 18.  It is noted that the language “for payload data transmission with a third transceiver,” is intended use and it is considered at least that the first UWB system 14/22 is capable of “payload data transmission with a third transceiver,” at least with multiple UWB transceivers, e.g., 32a, 32b (FIG. 1).
claim 7, the method is considered to be encompassed by the apparatus, i.e., the first UWB system, as described with respect to claim 1, supra, and is thus rejected under the same grounds.
For claim 13, the method is considered to be encompassed by the apparatus, i.e., the transportation vehicle, as described with respect to claim 3, supra, and is thus rejected under the same grounds.
For claim 11, the method is considered to be encompassed by the apparatus as described with respect to claim 3, supra, wherein the transportation vehicle 14/60 positioning is performed based on transit time measurements for determining a position of a second UWB system and for payload data transmission with a third transceiver (col. 6, line 47-col. 7, line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 4-6, 8-10, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghabra in view of e Costa et al. (USPGPUB 20170195459)(hereinafter “Costa”).  For a description of Ghabra, see the rejection, supra.  With respect to claim 2, 4 (and similarly for claim 8, 12, 14), Ghabra remains silent as to the first UWB system receiving software updates .
Costa, in the same field of endeavor of vehicle communications, discloses, mainly shown in FIGs. 3, 4 & 7, a communication network 300, 400 that links vehicles/things/devices of any type (para 0072]) with other vehicles/things/devices (para [0077]) with UWB interface (see para [0039]; [0041]) and provides software updates throughout the network, as shown in FIG. 7 for example, e.g., If another NU with the needed software update is in the vicinity of the NU attempting the update, the NU may attempt to download the update from the neighboring NU, e.g., different transportation vehicle, and try to apply the update received from the neighboring NU. (para [0189]).  Fig. 7 also shows vehicle 742 and vehicle 741 communicating with each other. (see also para [0194]).
From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the first UWB system of Ghabra to have been utilized in a network system as disclosed by Costa, in order to provide appropriate remote updates/data, to the fleet of vehicles, for proper operation thereof, as suggested by Costa.
Still further, with respect to claims 2, 5, 10, 12 & 15, Costa discloses the use of WLAN (wireless local area network) protocol (see para [0042]) which type of protocol is well known, and UWB (short range protocol; para [0039]; [0041]) and as such, communication of the first UWB system of the transportation vehicle 14/60 of Ghabra with mobile devices, e.g., smartphone (para [0077] of Costa) having a WLAN transceiver would have been readily apparent and obvious from the 
Still further, with respect to claims 6, 9 & 16, Ghabra in view of Costa do not necessarily expressly identify “storing payload data received by the first UWB system in a memory and/or loading payload data to be transmitted by the UWB system from the memory,” however, Official Notice is taken that it is notoriously old and well to have memory in computer processors (see also para [0023] of Costa), and as such, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have stored payload data, e.g., update information, in a memory of the first UWB system, for the purpose of utilizing such data for a future time and/or provide a backup of the data, as was conventional and well known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USP 9,162,648 to show a vehicle communicating with a computing device 100 with UWB protocol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
February 10, 2021